NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRENDA M. JOHNSON,                              No.    19-35609

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05174-BHS

 v.
                                                MEMORANDUM*
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Brenda M. Johnson appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action against the Washington State Department

of Social and Health Services (“DSHS”) and Terry Rembert alleging various

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s sua sponte dismissal for failure to state a claim under Fed. R. Civ.

P. 12(b)(6). Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987). We

affirm.

      The district court properly dismissed Johnson’s action because Johnson

failed to allege facts sufficient to state a plausible claim and DSHS is a state

agency not subject to liability under § 1983. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); Maldonado v. Harris, 370 F.3d 945, 951 (9th Cir. 2004) (state agencies are

not “persons” within the meaning of § 1983 and therefore not amenable to suit

under § 1983).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                       19-35609